IN THE SUPRE1VIE COURT OF THE STATE OF NEVADA


                IN THE MATTER OF                                       No. 84959
                REINSTATEMENT OF KYM S.
                CUSHING, BAR NO. 4242.
                                                                             F LED


                                                                              IEF DEPUTY CLERK


                                      ORDER OF REINSTATEMENT
                            This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's unanimous recommendation to reinstate suspended
                attorney Kym S. Cushing. As no briefs have been filed, this matter stands
                submitted for decision. SCR 116(2).
                            This court suspended Cushing from the practice of law for nine
                months based on violations of RPC 3.4(c) (fairness to opposing party or
                counsel: knowingly disobeying an obligation under the rules of a tribunal),
                RPC 8.1(1) (bar disciplinary matters: knowingly making a false statement
                of material fact), and RPC 8.4(c) (misconduct: engaging in conduct involving
                dishonesty, fraud, deceit, or misrepresentation).      In re Discipline of
                Cushing, No. 78367, 2020 WL 521905 (Jan. 31, 2020) (Order of Suspension).
                Cushing has completed the suspension and complied with the disciplinary
                order's conditions.
                            Based on our de novo review, we agree with the panel's
                conclusion that Cushing has satisfied his burden in seeking reinstatement
                by clear and convincing evidence.     See SCR 116(2) (providing that an
                attorney seeking reinstatement must demonstrate compliance with certain
                criteria "by clear and convincing evidence"); Application of Wright, 75 Nev.


SUPREME COURT
        OF
     NEVADA


(01 1947A
                111,   112-13,   335 P.2d 609,     610       (1959) (reviewing a petition for

                reinstatement de novo). Accordingly, we hereby reinstate Kym S. Cushing
                to the practice of law in Nevada.        Cushing shall pay the costs of the

                reinstatement proceeding, including $2,500 under SCR 120, within 90 days
                of the date of this order, if he has not done so already.
                            It is so ORDERED.




                                         Parraguirre


                                                                                      , J.
                Hardesty                                       Stiglich


                                                                 keiZtk
                Cadish                                         Silver




                Pickering                                      Herndon




                cc:    Kym S. Cushing
                       Chair, Southern Nevada Disciplinary Board
                       Bar Counsel, State Bar of Nevada
                       Executive Director, State Bar of Nevada
                       Admissions Office, U.S. Supreme Court




SUPREME COURT
         OF
      NEVADA
                                                         2
0)) I 947A